978 F.2d 745
298 U.S.App.D.C. 248
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Terry COLEMAN, Appellant.
No. 91-3193.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1992.

Before RUTH B. GINSBURG, STEPHEN F. WILLIAMS and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied, after full consideration of the issue presented, that appropriate disposition of the case does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The "other crime" evidence met the relevance standard of Federal Rule of Evidence 404(b).   See United States v. Manner, 887 F.2d 317, 321-22 (D.C.Cir.1989) (relevance standard met absent unequivocal pretrial offer to concede intent issue).   We review trial court's Rule 403 evaluation only for "grave abuse."   See id. at 322.   In concluding that no such abuse occurred here, we are mindful that the prosecutor legitimately sought to account for defendant's reaction and flight upon recognizing Inspector Vines.   On that point, the prior arrest evidence was highly probative.   It is, accordingly


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).